Title: From George Washington to Jonathan Trumbull, Jr., 30 August 1799
From: Washington, George
To: Trumbull, Jonathan Jr.



My dear Sir,
Mount Vernon 30th Augt 1799

Your favor of the 10th instant came duly to hand. It gave me pleasure to find by the contents of it, that your sentiments respecting the comprehensive project of Colo. Trumbull, coincided with those I had expressed to him.
A very different state of Politics must obtain in this Country, and more unanimity prevail in our Public councils than is the case at present, ’ere such a measure could be undertaken with the least prospect of success. By unanimity alone the plan could be accomplished: while then a party, and a strong one too, is hanging upon the wheels of Government, opposing measures calculated solely for Internal defence, and is endeavouring to defeat all the Laws which have been passed for this purpose, by rendering them obnoxious, to attempt any thing beyond this, would be to encounter certain disappointment.
And yet, if the Policy of this Country, or the necessity occasioned by the existing opposition to its measures, should suffer the French to Possess themselves of Louisiana and the Floridas—either by exchange or otherwise—I will venture to predict, without the gift of “second sight” that there will be “no peace in Israel.” Or, in other words, that the restless, ambitious, & Intrieguing spirit of that People, will keep the United States in a continual state of Warfare with the numerous tribes of Indians that inhabit our Frontiers. For doing which their “Diplomatic skill” is well adapted.
With respect to the other subject of your letter, I must again express a strong, and ardent wish and desire that, no eye, no

tongue, no thought, may be turned towards me for the purpose alluded to therein. For, besides the reasons which I urged against the measure in my last, and which in my judgment, and by my feelings are insurmountable, you, yourself, have furnished a cogent one.
You have conceded, what before was self-evident in my mind—namely—that not a single vote would, thereby, be drawn from the anti-federal Candidate. You add, however, that it might be a mean of uniting the federal Votes. Here then, my dear Sir, let me ask, what satisfaction—what consolation—what safety—should I find in support, which depends upon caprice?
If Men, not Principles, can influence the choice, on the part of the Federalists, what but fluctuations are to be expected? The favourite to day, may have the curtain dropped on him tomorrow, while steadiness marks the conduct of the Anti’s; and whoever is not on their side, must expect to be loaded with all the calumny that malice can invent; in addition to which, I should be charged with inconsistency, concealed ambition, dotage—and a thousand more etceteras.
It is too interesting not to be again repeated, that if principles, instead of men, are not the steady pursuit of the Federalists, their cause will soon be at an end. If these are pursued, they will not divide at the next Election of a President; If they do divide on so important a point, it would be dangerous to trust them on any other; and none except those who might be solicitous to fill the Chair of Government would do it.
In a word, my dear Sir, I am too far advanced into the vale of life to bear such buffiting as I should meet with, in such an event. A mind that has been constantly on the stretch since the year 1753, with but short intervals, & little relaxation, requires rest, & composure; and I believe that nothing short of a serious Invasion of our Country (in which case I conceive it to be the duty of every citizen to step forward in its defence) will ever draw me from my present retirement. But let me be in that, or in any other situation, I shall always remain Your sincere friend and Affectionate Humble Servt

Go: Washington

